          Case 5:19-cr-00079-EGS Document 11 Filed 06/21/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :

               v.                                         :   CRIMINAL NO. 19 – 79

MIGUEL CARRILLO-ZAMARRIPA                                 :

                    GOVERNMENT'S SENTENCING MEMORANDUM

               The defendant awaits sentencing for his admitted reentry into the United States,

after his lawful deportation, without first obtaining permission of the Attorney General of the

United States or the Secretary for Homeland Security. The government respectfully requests

that the Court sentence the defendant to a term of imprisonment within the sentencing guidelines.

A sentencing hearing in this matter has been scheduled for Friday, June 28, 2019, at 1:30 PM.


I.     BACKGROUND

               On March 8, 2019, the defendant entered an open guilty plea to one count of

reentry after deportation, in violation of 8 U.S.C. '§ 1326(a) and (b)(1), arising from the

defendant's illegal reentries into the United States, after his lawful deportations on February 23,

1993, February 29, 2000, and April 14, 2011. The defendant is a native and citizen of Mexico.

On January 2, 2019, officers from Immigration and Customs Enforcement (“ICE”) officers

encountered and arrested the defendant at a residence in Reading, Pennsylvania.

               The government respectfully recommends that the sentence here include a term of

imprisonment within the advisory sentencing guideline range of 0 to 6 months.
            Case 5:19-cr-00079-EGS Document 11 Filed 06/21/19 Page 2 of 4



II.    SENTENCING CALCULATION.

       A.        Statutory Maximum Sentence.

       The statutory maximum penalty for a violation of 8 U.S.C. ' 1326(a) and (b)(1), for a

defendant whose removal was subsequent to a conviction for a felony, is 10 years imprisonment,

a three-year period of supervised release, a $250,000 fine, and a $100 special assessment.

       B.        Sentencing Guidelines Calculation.

                 The United States concurs with the guideline calculation provided in the PSR.

The defendant faces an advisory sentencing guideline range of 0 to 6 months imprisonment,

based on a total offense level of 6 and a criminal history category of I. It is within this advisory

guideline range that the government asks the Court to sentence the defendant.

III.   ANALYSIS

                 This Court may properly take notice of the harms caused to society by defendants

who come to this country unlawfully, particularly those who then commit criminal acts while

they are here.

                 The defendant engaged in serious criminal conduct. 18 U.S.C. ' 3553(a)(2)(A)

(“seriousness of the offense”). The defendant is a native and citizen of Mexico. The defendant

has repeatedly entered the United States unlawfully. After his initial illegal entry to the United

States, he was convicted of a felony drug offense and deported. He returned illegally and

temporarily obtained legal status in the United States by falsely denying his criminal history and

deportation record when applying as a lawful permanent resident in a program intended to keep

families intact. When his fraudulent conduct was discovered, he was deported again. In fact,

he has been deported from the United States no less than three times to date. Each time, he has


                                                 2
          Case 5:19-cr-00079-EGS Document 11 Filed 06/21/19 Page 3 of 4



returned illegally.

                The defendant has engaged in criminal activity of a type that indicates little regard

for the well-being of society. 18 U.S.C. ' 3553(a)(1) (Ahistory and characteristics of the

defendant@). The defendant has repeatedly demonstrated his willingness to put his own interests

over the duly-enacted laws of the United States.

                It is clear that deportation alone, without further punishment, has not, and will

not, deter the defendant from illegally returning to the United States. However, the

recommended sentence shall protect society from future crimes of the defendant, at least while

he is incarcerated, and shall demonstrate to others that the privileges and freedoms afforded by

this country do not include unlawfully entering the country. 18 U.S.C. ' 3553(a)(2) (Aadequate

deterrence,@ and Aprotect the public@).

IV. CONCLUSION

                Therefore, in sum, the government requests that the Court sentence the defendant

to a term of imprisonment within the advisory sentencing guideline range.


                                               Respectfully submitted,

                                               WILLIAM M. McSWAIN
                                               United States Attorney



                                                /s/ John Gallagher
                                               JOHN GALLAGHER
                                               Assistant United States Attorney




                                                   3
         Case 5:19-cr-00079-EGS Document 11 Filed 06/21/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

              I hereby certify that on this date I caused a true and correct copy of the foregoing

Sentencing Memorandum to be served through the electronic court system upon counsel for

defendant:



                                  Elizabeth Toplin, Esquire
                                 Assistant Federal Defender
                             Federal Community Defender Office
                                540 West - The Curtis Center
                                      601 Walnut Street
                                   Philadelphia, PA, 19106


                                                      /s/ John Gallagher
                                                    John Gallagher
                                                    Assistant United States Attorney


Date: June 21, 2019
